 1

 2

 3

 4

 5   Office of the Attorney General
     Elizabeth Barrett-Anderson
 6   Attorney General of Guam
     Litigation Division
 7   590 S. Marine Corps Drive
     Tamuning, Guam 96913 ● USA
 8   (671) 475-3324 ● (671) 472-2493 (Fax)
     www.guamag.org
 9
     Attorneys for the Government of Guam
10
                               IN THE DISTRICT COURT OF GUAM
11                                   TERRITORY OF GUAM
12   UNITED STATES OF AMERICA,           ) CIVIL CASE NO. 17-00113
                                         )
13                                       )
                             Plaintiff, ))
14                                       )
                    vs.                  )
15                                       ) DEFENDANTS’ REPLY MEMORANDUM
     GOVERNMENT OF GUAM;                 )      IN SUPPORT OF MOTION FOR
16   CHAMORRO LAND TRUST                 )     JUDGMENT ON THE PLEADINGS
17   COMMISSION; and ADMINISTRATIVE )         PURSUANT TO FED. R. Civ. P. 12(c)
     DIRECTOR OF CHAMORRO LAND           )
18   TRUST,                              )
                                         )
19                          Defendants. )
20

21           COME NOW, Defendants GOVERNMENT OF GUAM and ADMINISTRATIVE

22   DIRECTOR OF THE CHAMORRO LAND TRUST, by and through the Attorney General of

23   Guam, and submit the following Reply Memorandum in support of their Motion for judgment
24   on the pleadings, pursuant to Fed. R. Civ. P. 12(c).
25
     ////
26




                                                        1



                  Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 1 of 10
 1
                                            I. INTRODUCTION
 2
            The Government of Guam acknowledges there is an independent basis outside the Fair
 3
     Housing Act (FHA) for the United States to bring actions for declaratory and injunctive relief
 4

 5   against a state or territory. See, 28 U.S.C. § 2201; Seminole Tribe of Fla. v. Florida, 517 U.S.

 6   44, 71 n. 14, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996) (noting that “[t]he Federal Government
 7   can bring suit in federal court against a State” as a method of “ensuring the States’ compliance
 8
     with federal law”); United States v. State of Louisiana, 339 U.S. 699, 706 (1950) (granting
 9
     Plaintiff United States injunctive and declaratory relief in action brought against state of
10
     Louisiana); United States v. South Carolina, 840 F. Supp. 2d 898, 926 (D.S.C. 2011), modified
11

12   in part, 906 F. Supp. 2d 463 (D.S.C. 2012), aff'd, 720 F.3d 518 (4th Cir. 2013) (granting Plaintiff

13   United States preliminary injunctive relief in action brought against state of South Carolina).

14          However, in this litigation, the United States seeks more than declaratory and injunctive
15   relief. It seeks monetary damages and civil penalties against Guam under the FHA. Whether
16
     such damages and penalties can be awarded against a state or territory appears to be an issue of
17
     first impression. In its opposition, the United States cites no cases directly addressing this issue.
18
            II. THE UNITED STATES’ CLAIMS FOR MONEY DAMAGES AND CIVIL
19
                PENALTIES SHOULD BE DISMISSED BECAUSE GUAM IS NOT A
20              “PERSON” AS DEFINED BY THE FHA

21          The United States’ claims for money damages and civil penalties should be dismissed

22   because Guam is not a “person” as defined by the FHA. The United States sues pursuant to 42
23
     U.S.C. § 3614(a), which allows the Attorney General to commence a civil action when there is
24
     “reasonable cause to believe that any person or group of persons is engaged in a pattern or
25
     practice of resistance to the full enjoyment of any of the rights granted by this title, or that any
26




                                                          2



                 Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 2 of 10
 1
     group of persons has been denied any of the rights granted by this title and such denial raises an
 2
     issue of general public importance.” Emphasis added. 42 U.S.C. § 3614(d) sets forth the relief
 3
     that can be provided in such a civil action “against the person responsible for a violation of this
 4

 5   title” which includes “monetary damages to persons aggrieved.”

 6          Under 42 U.S.C. § 3602(d) of the FHA, “person” is defined as “includ[ing] one or more
 7   individuals, corporations, partnerships, associations, labor organizations, legal representatives,
 8
     mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees
 9
     in cases under title 11 [of the United States Code], receivers, and fiduciaries.” It does not include
10
     states. Sims v. Tex. Dep’t of Hous. & Cmty. Affairs, 2008 WL 4552784, at *1 (S.D.Tex. Oct. 7,
11

12   2008) (“[T]he states were not made ‘persons’ potentially liable for FHA violations.”) (citing 42

13   U.S.C. § 3602(d)). Nor does it include a territory, which is defined as being within the definition

14   of “state” in the FHA. 42 U.S.C. § 3602(g).
15          “In common usage the term [“person”] does not include the sovereign, and statutes
16
     employing it will ordinarily not be construed to do so. United States v. United Mine Workers of
17
     Am., 330 U.S. 258, 275 (1947). When a statute uses the term “person,” it is presumed that
18
     Congress intended to exclude the government. Vt. Agency of Nat. Res. v. United States ex rel.
19
20   Stevens, 529 U.S. 765, 780-81 (2000) (applying “longstanding interpretive presumption” that the

21   word “‘person’ does not include the sovereign”). The exclusion of sovereigns from “person” “is

22   particularly applicable where it is claimed that Congress has subjected the States to liability to
23
     which they had not been subject before.” Will v. Michigan Department of State Police, 491 U.S.
24
     58, 64 (1989). Here, the United States is claiming the states and territories are subject to
25
     monetary damages and civil penalties under the FHA which they were not subject to liability
26




                                                          3



                 Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 3 of 10
 1
     before. While this presumption is “not a ‘hard and fast rule of exclusion’ … it may be
 2
     disregarded only upon some affirmative showing of statutory intent to the contrary.” Vt. Agency
 3
     of Nat. Res. v. United States ex rel. Stevens, 529 U.S. 781. Thus, absent strong evidence that
 4

 5   Congress intended to “broade[n]” the term beyond its ordinary meaning, the government is not

 6   included. Id. at 782.
 7          It makes sense that Congress would exclude states and territories from the definition of
 8
     “person.” If the term included states and territories then an “aggrieved person” who is “injured
 9
     by a discriminatory housing practice” could sue states and territories in federal court for
10
     monetary damages under 42 U.S.C. § 3613(a) (Enforcement by Private Persons). Such an action
11

12   would implicate sovereign and 11th Amendment immunities of the states and territories. See

13   McCardell v. U.S. Dept. of Housing and Urban Development, 794 F.3d 510, 522 (5th Cir. 2015)

14   (The language of the Fair Housing Act does not make “unmistakably clear” that Congress
15   intended to abrogate state sovereignty. Gregory v. S. Carolina Dep’t of Transp., 289 F.Supp.2d
16
     721, 724–25 (D. S.C. 2003); see also Boyd v. Browner, 897 F.Supp. 590, 594–95 (D.D.C.1995)
17
     (“[T]he Fair Housing Act does not ‘unambiguously waive’ the government’s sovereign
18
     immunity defense . . . .”); Morris v. Dehaan, No. 90–2190, 1991 WL 177995, at *3 (6th Cir.
19
20   Sept. 21 1991) (holding that “nothing in the Fair Housing Act . . . can be construed as a

21   congressional abrogation of Michigan’s Eleventh Amendment immunity”) and Welch v. Century

22   21 Chimes Real Estate, Inc., 1991 WL 29950 (E.D.N.Y 1991) (holding that the New York
23
     Department of State licensing division was not a proper defendant under the FHA because there
24
     is no express abrogation of the Eleventh Amendment in the FHA). By limiting the relief allowed
25
     by the Attorney General to suits against “the person responsible for a violation of this title”
26




                                                       4



                 Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 4 of 10
 1
     Congress protected the states and territories from private citizens obtaining indirectly, what they
 2
     were barred by obtaining directly, to wit: monetary damages against a state or territory in federal
 3
     court.
 4

 5             While Congress possesses authority to allow the United States to pursue monetary

 6   damages on behalf of private parties, it did not do so in the FHA. When Congress grants that
 7   authority to the United States it clearly expresses that intent. For instance, in civil rights actions
 8
     under the Americans with Disabilities Act (ADA) such actions are allowed. 1 Board of Trustees
 9
     of the University of Alabama v. Garrett, 531 U.S. 356, 374 n. 9 (2001). But unlike the FHA,
10
     under the ADA, Congress specifically manifested its intent to waive 11th Amendment immunity
11

12   and allow private actions against states and territories. See 42 U.S.C.A. § 12202A. 2

13            Similarly, Congress clearly intended private actions for money damages to be brought

14   against states under Title VII of the Civil Rights Act of 1964 by amending the definition of
15   “person” in 1972 to include “governments’ and striking the express exclusion of “a State or
16
     political subdivision thereof”. Fitzpatrick v. Bitzer, 427 U.S. 445, 448-49 n. 2 (1976). See also
17
     Gregory v. South Carolina Dept. of Transp., 289 F.Supp.2d 721 (comparing the FHA to the
18
     Rehabilitation Act of 1973, title IX of the Education Amendments of 1972, the Age
19
20   Discrimination Act of 1975, and title VI of the Civil Rights Act of 1964 and finding that unlike

21   those acts, the FHA did not abrogate 11th Amendment immunity). 3

22
     1
23     42 U.S.C.A. § 12188(b)(2)(B) provides, in relevant part, “[i]n a civil action . . . the court may award such other
     relief as the court considers to be appropriate, including monetary damages to persons aggrieved when requested
24   by the Attorney General.”
     2
25     42 U.S.C.A. § 12202A of the ADA provides: State shall not be immune under the eleventh amendment to the
     Constitution of the United States from an action in Federal or State court of competent jurisdiction for a violation
26   of this chapter. In any action against a State for a violation of the requirements of this chapter, remedies (including
     remedies both at law and in equity) are available for such a violation to the same extent as such remedies are
     available for such a violation in an action against any public or private entity other than a State.
     3
       Analyzing 42 U.S.C. § 2000d–7(a) (1) which provides: A State shall not be immune under the Eleventh
     Amendment of the Constitution of the United States from suit in Federal court for a violation of section 504 of the
     Rehabilitation Act of 1973 [29 U.S.C. 794], title IX of the Education Amendments of 1972 [20 U.S.C. 1681 et seq.],
                                                                     5



                   Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 5 of 10
 1
              The FHA contains no analogous language indicating Congress intended to include states
 2
     and territories within the definition of “person” and thereby subject them to liability for monetary
 3
     damages, punitive damages or penalties in a civil action brought by a private party or the
 4

 5   Attorney General. There is only one definition of “person” in the FHA and it is applicable to

 6   both private actions and actions brought by the Attorney General.
 7            The United States seeks to circumvent this restriction on its authority to sue states and
 8
     territories for money damages and civil penalties by arguing 42 U.S.C. § 3614(a) does not
 9
     contain language specifically limiting the attorney general to bringing suits against “persons”
10
     as opposed to suing other entities. Plaintiff further argues that neither a “pattern or practice”
11

12   suit, nor a “general public importance” suit under 42 U.S.C. Section 3614(a) is limited to suits

13   against “persons.”         In making these arguments, the United States reads 42 U.S.C. Section

14   3614(a) in isolation and ignores other provisions of the FHA, namely 42 U.S.C. § 3614(d) which
15   sets forth the relief that can be provided in a civil action brought by the Attorney General “against
16
     the person responsible for a violation of this title” and the applicable definition of person as
17
     defined in 42 U.S.C. § 3602(d). “A particular statutory provision must be read in context with a
18
     view to its place in the statutory scheme, not in isolation…” Gorbach v. Reno, 219 F.3d 1087,
19
20   1093 (9th Cir. 2000). 42 U.S.C. § 3614(a) must be interpreted in conjunction with 42 U.S.C. §

21   3614(d). 42 U.S.C. § 3614(d)(1)(B) and (C) set forth the types of relief allowed against persons

22   responsible for a violation of this title. The United States can only obtain monetary damages
23
     under the FHA against a “person.” Under Plaintiff’s interpretation of 42 U.S.C. § 3614, the term
24
     “person” has no significance within the statute and is mere surplusage.
25

26
     the Age Discrimination Act of 1975 [42 U.S.C. 6101 et seq.], title VI of the Civil Rights Act of 1964 [42 U.S.C.
     2000d et seq.], or the provisions of any other Federal statute prohibiting discrimination by recipients of Federal
     financial assistance. (2) In a suit against a State for a violation of a statute referred to in paragraph (1), remedies
     (including remedies both at law and in equity) are available for such a violation to the same extent as such remedies
     are available for such a violation in the suit against any public or private entity other than a State.
                                                                     6



                   Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 6 of 10
 1
             The legal authority cited by the United States does not support its argument that states
 2
     and territories can be held liable for monetary damage in suits brought by the Attorney General
 3
     under the FHA. The United States cites cases recognizing that the “general public importance”
 4

 5   prong creates a separate cause of action from a “pattern or practice” claim under § 3614(a), but

 6   all of the cited cases involve suits against entities within the definition of “person” under the
 7   FHA. See ECF 37, page 13. None of these cases involve suits against a state or territory.
 8
             The United States also asserts that “courts have upheld suits by the United States against
 9
     state and local governments under this provision without having to determine whether such
10
     defendants are persons under 42 U.S.C. section 3602(d).” ECF 37, p. 14. Of the five cases cited
11

12   by the United States in support of this proposition, four involve suits against municipalities. ECF

13   37, pp. 14-15. Only one case involves a suit against a state, but it was for declaratory

14   and injunctive relief, not monetary damages.
15           Throughout its brief, the United States cites cases holding municipalities can be sued
16
     under the FHA as support for the proposition that states and territories can be sued. See, e.g.
17
     ECF 37, pp. 14-15, 18-20. The United States fails to recognize that due to sovereign and 11th
18
     Amendment immunities, the analysis of whether a state is within the definition of person is
19
20   different than whether municipalities are within the definition of person. Compare Will v.

21   Michigan Dept. of State Police, supra, (States and their officials acting in their official capacity

22   are not persons when sued for monetary damages under 42 U.S.C. § 1983) with Monell v. New
23
     York City Dep’t of Soc. Serv., 436 U.S. 658 (1978) (a local government is a "person" subject to
24
     suit under 42 U.S.C. § 1983). Suits against municipalities do not raise issues of sovereign and
25
     11th Amendment immunity, suits against states and territories do. 4
26

     4
      See e.g., See Marx v. Government of Guam, 866 F.2d 294, 297–98 (9th Cir. 1989) (The sovereign immunity of the
     government of Guam exists pursuant to both the common law and the Organic Act); Porto Rico v. Rosaly, 227 U.S.
     270, 273 (1913) (the Organic Act established in Porto Rico is of such nature as to come within the general rule
                                                               7



                  Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 7 of 10
 1
              The United States relies upon United States v. City of Parma, 661 F.2d 562, 572 (6th Cir.
 2
     1981), which contains, in dicta, broad language stating “We believe it was the intent of Congress
 3
     to provide for actions against states and political subdivisions” under the FHA. But in the 37
 4

 5   years since it was decided, no court has ever cited City of Parma for the proposition that states

 6   or territories are liable under the act. Instead, the case is cited for the proposition that a city or
 7   municipality can be sued under the FHA. See, e.g. Keith v. Volpe, 858 F.2d 467, 482 (9th Cir.
 8
     1988).
 9
              When the United States does a cite a case involving a state or territory, which is not often,
10
     the cases only deal with injunctive and declaratory relief, not monetary damages. See, e.g.
11

12   United States v. Wisconsin, 395 F. Supp. 732 (W.D. Wis. 1975); United States v. Puerto Rico,

13   764 F. Supp. 220 (D.P.R. 1991). Nor does the United States refer to any legislative history

14   indicating Congress intended to allow actions for monetary damages against states and territories
15   under the FHA. Based on this lack of legislative history courts have concluded Congress did not
16
     abrogate 11th Amendment immunity in enacting the FHA. See, McCardell v. U.S. Dept. of
17
     Housing and Urban Development, supra, Boyd v. Browner, supra, and Morris v. Dehaan, supra.
18
              Guam is not a “person” under the FHA and the United States can only obtain monetary
19
20   damages and civil penalties under the FHA against a “person.”

21            III. BECAUSE DEFENDANTS CLTC AND THE ADMINISTRATIVE
                   DIRECTOR OF THE CLTC ARE PART OF THE GOVERNMENT OF
22                 GUAM THEY ARE NOT PERSONS LIABLE FOR MONETARY
                   DAMAGES UNDER THE FHA
23

24            Plaintiff argues that because the CLTC is a trust and trusts are specifically within the

25   definition of person in the FHA, the CTLC can be sued for money damages. In making this
26
     exempting a government sovereign in its attributes from being sued without its consent); Kawananakoa v.
     Polyblank, 205 U.S. 349, 353 (1907) (sovereign immunity barred suit against territory by individual land
     purchasers); and Sakamoto v. Duty Free Shoppers, Ltd., 764 F.2d 1286, 1289 (9th Cir. 1985) (because the
     Government of Guam is in essence an instrumentality of the federal government, “[t]here is no reason why Guam
     should enjoy less immunity than the federal government itself.”)
                                                                 8



                  Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 8 of 10
 1
     argument, Plaintiff fails to recognize that the issue here is whether Congress intended to subject
 2
     states and territories to liability under the FHA. It is does not matter whether the particular
 3
     department of agency of the state or territory can be characterized as a trust or a corporation, or
 4

 5   some other entity within the definition of person under the FHA. For instance, in Karns v.

 6   Shanahan, 879 F.3d 504 (3rd Cir. 2018), the appellate court held that the state
 7   public transportation corporation was an “arm of the state” immunized from lawsuit by the
 8
     Eleventh Amendment, and thus, the corporation was not a “person” subject to liability under 42
 9
     U.S.C. § 1983. That corporations are generally considered within the definition of “person” does
10
     not mean a corporation that is an “arm of the state” is also within the definition of “person.”
11

12   Similarly an official capacity suit against the administrative director of the CLT is but a suit

13   against the government of Guam itself for money and is barred for the same reason. “Official-

14   capacity suits …’generally represent only another way of pleading an action against an entity of
15   which an officer is an agent’.” Hafer v. Melo, 502 U.S. 21, 25 (1991); Kentucky v. Graham, 473
16
     U.S. 159 (1985). Plaintiff’s claims against the Administrative Director for civil penalties and
17
     monetary damages must be dismissed because, as discussed above, Guam cannot be sued for
18
     damages and civil penalties under the Fair Housing Act. See Will v. Michigan Dept. of State
19
20   Police, supra, (States and their officials acting in their official capacity are not persons when

21   sued for monetary damages under 42 U.S.C. § 1983). See also, Howlett By & Through Howlett

22   v. Rose, 496 U.S. 356, 365 (1990) (Will establishes that the State and arms of the State, which
23
     have traditionally enjoyed Eleventh Amendment immunity, are not subject to suit under § 1983
24
     in either federal court or state court.)
25
     ////
26




                                                         9



                  Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 9 of 10
 1
                                            IV. CONCLUSION
 2
            There is only one definition of “persons” in the FHA which is applicable to both private
 3
     actions and actions brought by the United States. States and territories are not within the
 4
     definition of “person” under the FHA. Plaintiff’s claims against Defendants for monetary
 5

 6   damages and penalties should be dismissed in their entirety.

 7
            Dated this 30th day of October, 2018.
 8
                                           OFFICE OF THE ATTORNEY GENERAL OF GUAM
 9                                         Elizabeth Barrett-Anderson, Attorney General
10

11                                                                  /S/
                                   By:                          ___________________________
12                                         KENNETH ORCUTT
13                                         Deputy Attorney General
                                           Attorneys for Government of Guam
14

15

16

17

18

19
20

21

22

23

24

25

26




                                                        10



                Case 1:17-cv-00113 Document 44 Filed 10/30/18 Page 10 of 10
